Citation Nr: 0640139	
Decision Date: 12/29/06    Archive Date: 01/05/07

DOCKET NO.  04-41 001	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for residuals of a left 
knee injury.

2.  Entitlement to service connection for residuals of a left 
elbow injury

3.  Entitlement to a compensable initial rating for 
gastroesophageal reflux disease.





ATTORNEY FOR THE BOARD

C. Fetty, Counsel




INTRODUCTION

The veteran had active service from June 1979 to September 
2002.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a January 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama, in pertinent part, denied entitlement to service 
connection for residuals of left elbow and left knee injuries 
and granted service connection for gastroesophageal reflux 
disease (GERD).  A noncompensable rating was assigned for 
GERD.  The veteran appealed the three issues listed on title 
page.  

Entitlement to service connection for residuals of a left 
knee injury is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Left elbow epicondylitis arose during active military 
service.  

2.  GERD is manifested by epigastric distress and dysphagia.


CONCLUSIONS OF LAW

1.  Left elbow epicondylitis was incurred in active military 
service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2006).

2.  The criteria for a 10 percent schedular rating for GERD 
are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.159, 3.321(b), 4.1, 4.3, 4.7, 
4.10, 4.114, Diagnostic Code 7346 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA must tell each claimant what evidence is needed to 
substantiate a claim, what evidence the claimant is 
responsible for obtaining and what evidence VA will undertake 
to obtain.  38 U.S.C.A. § 5103(a).  VA has also undertaken to 
tell claimants to submit relevant evidence in their 
possession.  38 C.F.R. § 3.159(b) (2006).  VA must tell a 
claimant the types of medical and lay evidence that the 
claimant could submit that is relevant to establishing 
disability.  

VA has notified the veteran of the information and evidence 
needed to substantiate his claims.  VA provided a notice 
letter in April 2004 informing the veteran of what evidence 
is needed to substantiate the claims, what evidence he was 
responsible for obtaining, and what evidence VA would obtain.  

VA has met its duty to assist in obtaining any relevant 
evidence available to substantiate the claims.  A VA 
examination report is associated with the claims files.  All 
identified evidence has been accounted for to the extent 
possible.  38 U.S.C.A. § 5103A (b)-(d); see also 38 C.F.R. 
§ 3.159(c).  VA sent its first notice letter subsequent to 
the initial adverse decision, which would normally require a 
remand for compliance.  Pelegrini v. Principi, 18 Vet. App. 
112, 119-20 (2004).  In this case, the lack of notice is not 
unfairly prejudicial, as explained below.  

In Dingess v. Nicholson, 19 Vet. App. 473, the United States 
Court of Appeals for Veterans Claims (Court) held that the VA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that this must include notice that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.  

In the present appeal, because service connection is granted, 
the RO will issue a rating decision that implements the 
Board's decision.  The disability rating to be assigned will 
be in accordance with the rating criteria that will be 
provided with the rating decision.  The effective date will 
be in accordance with the rule for assignment of effective 
dates, which will be included with the rating decision.  If 
the veteran is dissatisfied with either the disability rating 
or effective date that will be assigned by the RO, he is 
invited to submit a notice of disagreement in accordance with 
appeal instructions that will be issued with the rating 
decision.  Thus, no unfair prejudice to the veteran will 
result from the Board's grant of service connection at this 
time. 

Service Connection

Service connection will be awarded for disability resulting 
from injury or disease incurred in or aggravated by active 
service (wartime or peacetime).  38 U.S.C.A. §§ 1110; 1131; 
38 C.F.R. § 3.303(a).  

Each disabling condition shown by service medical records, or 
for which the veteran seeks service connection, must be 
considered on the basis of the places, types, and 
circumstances of his service as shown by service records, the 
official history of each organization in which he served, his 
medical records, and all pertinent medical and lay evidence.  
38 C.F.R. § 3.303(a).  

"Direct" service connection may be granted for any disease 
not diagnosed initially until after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred during service.  38 C.F.R. 
§ 3.303(d); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002). 

Once the evidence has been assembled, the Board assesses the 
credibility and weight to be given to the evidence.  
Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and 
cases cited therein.  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that a veteran need only demonstrate that there is an 
approximate balance of positive and negative evidence in 
order to prevail.  To deny a claim on its merits, the 
evidence must preponderate against the claim.  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. 
App. at 54.

The veteran's service medical records reflect that in August 
2002 he reported that he had left radial tunnel syndrome 
since 1995, which remained painful.  A  February 1996 
physical profile, shows the veteran was restricted from 
performing push-ups, carrying or lifting over fifteen pounds 
due to epicondylitis.  A September 2002 pre-discharge VA 
examination report contains a diagnosis of left lateral 
epicondylitis.  Degenerative joint disease of the elbow was 
ruled out by current X-ray.  

Because left lateral epicondylitis arose during active 
service, there is a strong presumption is that it was caused 
by active service.  See Lichtenfels v. Derwinski, 1 Vet. App. 
484, 486 (1991) (a veteran "is entitled to service connection 
for a disease present in service unless the disease was noted 
in an examination report at the time of entrance into service 
or clear and unmistakable evidence shows that the veteran's 
disease pre-existed service and was not aggravated thereby).  
There is no evidence that a left elbow disorder pre-existed 
active service.  

After considering all the evidence of record, the Board finds 
that the evidence favors the claim.  Service connection for 
left elbow epicondylitis is granted. 



Compensable Rating for GERD

Disability ratings are based upon the average impairment of 
earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2006).  
Diagnostic codes identify the various disabilities.  
38 C.F.R. Part 4.  The entire medical history is reviewed 
when making disability evaluations.  38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  In 
determining the current level of impairment, the disability 
must be considered in the context of the whole recorded 
history, including service medical records.  38 C.F.R. § 4.2.  
Where there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  38 C.F.R. § 4.7.  

Evaluation of a disability includes consideration of the 
veteran's ability to engage in ordinary activities, including 
employment, and the effect of symptoms on functional 
abilities.  38 C.F.R. § 4.10.

In cases such as this where the veteran has appealed the 
initial rating assigned after service connection is 
established, the Board considers the initial rating from the 
initial effective date forward rather than treating the claim 
as one for an increased rating.  Fenderson v. West, 12 Vet. 
App. 119, 126-7 (1999).  

GERD has been rated noncompensably disabling under Diagnostic 
Code 7346.  Under Diagnostic Code 7346, a 60 percent 
evaluation requires pain, vomiting, material weight loss, and 
hemetemasis or melena with moderate anemia; or, other 
symptoms productive of severe impairment of health.  A 
30 percent evaluation requires persistently recurrent 
epigastric distress with dysphagia, pyrosis, and 
regurgitation, accompanied by substernal or arm or shoulder 
pain, all of which is productive of a considerable impairment 
of health.  A 10 percent evaluation is warranted for a hiatal 
hernia with two or more of the symptoms required for a 
30 percent evaluation, but of lesser severity than is 
required for that evaluation.  38 C.F.R. § 4.114, Diagnostic 
Code 7346 (2006).

The September 2002 VA pre-discharge examination report 
reflects that the veteran took Aciphex(r) that had stabilized 
the condition.  No symptom was reported.  In his November 
2004 substantive appeal, however, the veteran reported that 
GERD continued to cause significant problems.  He reported 
that he had one emergency room visit for dysphagia 
(difficulty swallowing) and that he had to have an esophageal 
stricture dilated.  He reported an acid taste in his mouth 
due to GERD.  

Comparing these manifestations with the criteria of the 
rating schedule, the Board finds that the criteria for a 
schedular 10 percent rating under Diagnostic Code7346 are 
more nearly approximated.  This is because the veteran has 
reported continuing pain (persistently recurrent epigastric 
distress) and dysphagia.  These manifestations meet the 
criteria for a 10 percent rating.  The requirements of a 30 
percent rating are not more nearly approximated because 
persistently recurrent epigastric distress with dysphagia, 
pyrosis, and regurgitation, accompanied by substernal or arm 
or shoulder pain, and considerable impairment of health is 
not shown or alleged.  

After considering all the evidence of record, the Board finds 
that the evidence favors the claim.  An initial 10 percent 
schedular rating for GERD will therefore be granted.  The 
Board has also considered whether it is appropriate to assign 
"staged ratings," in accordance with Fenderson, supra.  
However, the Board finds that the medical evidence 
demonstrates consistently and throughout that the veteran's 
service-connected GERD meets the criteria for a 10 percent 
rating from the date of his claim.  Therefore, the assignment 
of staged evaluations in this case is not necessary.

The provisions of 38 C.F.R. § 3.321(b) (2006) provide that 
where the disability picture is so exceptional or unusual 
that the normal provisions of the rating schedule would not 
adequately compensate the veteran for his service-connected 
disability, an extra-schedular evaluation will be assigned.  
Where the veteran has alleged or asserted that the schedular 
rating is inadequate or where the evidence shows exceptional 
or unusual circumstances, the Board must specifically 
adjudicate the issue of whether an extraschedular rating is 
appropriate, and if there is enough such evidence, the Board 
must direct that the matter be referred to the VA Central 
Office for consideration.  If the matter is not referred, the 
Board must provide adequate reasons and bases for its 
decision to not so refer it.  Colayong v. West 12 Vet. App.  
524, 536 (1999); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  

In this case, GERD has not been shown, or alleged, to cause 
such difficulties as marked interference with employment or 
to warrant frequent periods of hospitalization or to 
otherwise render impractical the application of the regular 
schedular standards.  In the absence of evidence of such 
factors, the Board is not required to remand this matter to 
the RO for the procedural actions outlined in 38 C.F.R. § 
3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 157, 158-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash, 
8 Vet. App. at 227.  See also VAOPGCPREC. 6-96. 


ORDER

Service connection for epicondylitis of the left elbow is 
granted.  

An initial 10 percent schedular rating for GERD is granted, 
subject to the laws and regulations governing the payment of 
monetary benefits. 


REMAND

The veteran reported a twisted knee in December 2000.  The 
service medical records reflect that a subsequent January 
2001 X-ray study showed questionable narrowing of the 
articular cartilage of the left lateral patellofemoral joint.  
A February 2001 magnetic resonance imaging (MRI) report 
reflects small effusion at the left knee joint and a 
suspected medial meniscus tear.  

A September 2002 pre-discharge VA examination report reflects 
tenderness to palpation.  The diagnosis was left knee strain, 
by history.  September 2002 VA X-ray study showed normal 
knees; however follow-up was recommended if symptoms 
persisted.  On follow-up, degenerative joint disease was the 
left knee was ruled-out; however nothing more was indicated 
about the suspected patellofemoral joint narrowing or torn 
meniscus.  

Because more than 4 years has elapsed since the VA medical 
evaluation and because in November 2004 the veteran (a 
medical doctor) reported that left knee chondromalacia was 
also seen during active service, the Board feels that it 
would be helpful to obtain up-to-date medical information 
regarding the veteran's left knee disability.  

Accordingly, the case is REMANDED for the following action:

1.  VA must review the entire file and 
ensure that all notification and 
development necessary to comply with 38 
U.S.C.A. §§ 5103(a) and 5103A (West 2002 
& Supp. 2006) and 38 C.F.R. § 3.159 
(2006)), as well as VAOPGCPREC 7-2004, is 
fully satisfied regarding the remaining 
issue on appeal.  In particular, VA must 
send the veteran a corrective notice that 
includes: (1) an explanation as to the 
information or evidence needed to 
establish a disability rating and an 
effective date, as outlined by the Court 
in Dingess v. Nicholson, 19 Vet. App. 473 
(2006) and (2) requests or tells the 
veteran to provide any evidence in his 
possession that pertains to his claim.  
The AMC must document its compliance with 
VA's duty to notify and assist the 
claimant as specifically affecting the 
issue on appeal.

2.  After the development requested above 
has been completed, VA should make 
arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded an orthopedic examination, by an 
appropriate specialist, to determine the 
etiology of the claimed left knee 
disability.  The claims file should be 
made available to the physician for 
review of the pertinent evidence.  All 
indicated tests and studies should be 
undertaken.  The physician should elicit 
a complete history of any knee symptoms 
from the veteran and answer the 
following:

I.  What is the current diagnosis or 
diagnoses relative to the left knee?

II.  For each diagnosis offered, is 
it at least as likely as not that 
this disability had its onset in 
service?  

III.  The physician should offer a 
rationale for any conclusion in a 
legible report.  If any question 
cannot be answered, the physician 
should state the reason.

3.  After the development requested above 
has been completed to the extent 
possible, the AMC should readjudicate the 
service connection claim for residuals of 
a left knee injury.  If the benefit 
sought remains denied, the veteran should 
be furnished a supplemental statement of 
the case and given an opportunity to 
respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified; however, the veteran is advised that 
failure to cooperate by reporting for examination may result 
in the denial of his claim.  38 C.F.R. § 3.655 (2006).  The 
veteran has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  All 
claims remanded by the Board or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled expeditiously.  
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


